EXAMINER'S AMENDMENT
Claims Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Wheeler on August 02, 2022.
The application has been amended as follows:
CANCELLED Claims 14 and 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Laberge-Lebel (U.S. Patent Publication No. 2009/0101278) taught a process for forming a shaped body from a curable material/polymer wherein the curable material was applied by a print head. However, Laberge-Lebel did not fairly teach or suggest having measured at least one of an application rate of the curable material and a temporal strength development of the curable material and adjusting at least one of the application rate of the curable material based on the measured temporal strength development and the temporal strength development of the curable material based on the measured application rate wherein the temporal strength development of the curable material was a compressive strength of the curable material at a specified point in time at one of after mixing the curable material and after the curable material exits the print head.
	Austin (U.S. Patent Publication No. 2014/0252668) taught a process for forming shaped bodies from a curable material in the form of a cementitious material/mineral binder composition which was applied from a print head. However, Austin did not fairly teach or suggest having measured at least one of an application rate of the curable material and a temporal strength development of the curable material and adjusting at least one of the application rate of the curable material based on the measured temporal strength development and the temporal strength development of the curable material based on the measured application rate wherein the temporal strength development of the curable material was a compressive strength of the curable material at a specified point in time at one of after mixing the curable material and after the curable material exits the print head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 through 6, 8 through 13 and 16 through 21 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712